In a contested probate proceeding, proponent appeals from a decree, of the Surrogate’s Court, Richmond County, denying probate, • entered on a verdict that the propounded will was executed as the result of fraud and undue influence. Decree reversed on the law, with costs to proponent, payable out of the estate, and matter remitted to the Surrogate’s Court for entry of a decree admitting the will to probate. The evidence is insufficient to present a question of fact as to whether the will was executed as the result of fraud or undue influence. Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.